DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
3.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 65-95 of U.S. Patent 9,948,690. Although the conflicting claims are not identical, they are not patentably distinct from each other because:
The current application (15/906,672)…equates to…U.S. Pat. (9,948,690).
	As to claims 1-2, the claimed “A method…comprising…” equates to “A method comprising…” of Pat ‘690 (col.14, line 51);
	the claimed “initiating...”; equates to “determining …”; “transmitting…”; “receiving….” of Pat ‘690 (col.14, line 52);
	the claimed “determining…” and “initiating sending based on the determining…caching at a second resolution that is greater than the first resolution…” of Pat ‘690 (Col.15, line 62-Col.16, line 4)
	Claim 2 is met in claim 1 of Pat ‘690 (Col.14, lines 61-Col.15, line 15).
	Claim 3 equates to claim 2 of Pat ‘690 (col.15, lines 5-9).
	Claim 4 equates to claim 2 of Pat ‘690.
	Claim 5 equates to claim 5 of Pat ‘690.
	Claim 6 equates to claim 6 of Pat ‘690.
	Claim 7 equates to claim 7 of Pat ‘690. 
	As to claim 8, the claimed “A system…” is composed of the same structural elements that were discussed in claim 1.
	Claims 9-14 are met as previously discussed in claims 2-7.
	As to claim 15, the claimed “A non-transitory…” is composed of the same structural elements that were discussed in claim 1.
	Claims 16-20 are met as previously discussed in claims 2-7.
	Although the conflicting claims are not identical, they are not patentably distinct from each other; i.e., the current claims are broader in scope than the parent allowed claims. Allowance of claims 1-20 of the instant application would result in an unjustified timewise extension of the monopoly defined by patent claim Y.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOONS et al (2010/0057872) in view of SHERER et al (2007/0107026).
               As to claims 1-2, KOONS discloses media transfer system and associated methods and further discloses a method comprising:
One or more processor and memory (figs.9-15, Local Server(s) “LSs” 14 or Client Portals / Media Devices “MDs”, Client Devices or Media Devices) storing instructions ([0068-0069], [0089], [0091] and [0093]) that, when executed by the one or more processors, cause the processors to:

	Initiating sending, by a computing device to a rendering device (figs.9-15, Local Server(s) “LSs” 14 or Client Portals / Media Devices “MDs”, Client Devices or Media Devices), at least one content item for caching at a first resolution ([0013-0014], [0054-0055], [0058-0069], [0089], [0091] and [0093]); Client Devices or Media Devices “CPs/MDs” may be any type of Device including Social Networking Portal for caching and rendering content items; CPs/MDs forwards or transfers MMs: Audio, Video, pictures, text or a combinations to other CPs/MDs on selected contacts with options of listening or viewing, delay playback of the file or cancel.
determining that at least a threshold portion of the at least one content item has been cached; and initiating sending, based on the determining that at least the threshold portion of the at least one content item has been cached, the at least one content item for caching and caching a second ([0068-0069], [0089-0093]); a first content item (portions, segments or Preamble of Media Messages “MMs” “Popular Messages or Content Item: Video, Audio, etc.) to cache at a rendering device (Client Portal 18 / Media Device “CPs/MDs”; the Caching System/Media Transfer Messaging App “CS/MTMApp” on the network caches/stores MMs on LSs, CPs/MDs, etc., and receives/transmits portions of MMs based on popularity or rate of transfers between users;  
Interrupting, based on a fling request indicating a second content item different from the at least one content item, the sending of the at least one content item at the first resolution; initiating sending of the second content item to the rendering device; and based on a determination that the sending of the second content item to the rendering device is complete, resuming the sending of the at least one content item at the first resolution (figs.9-15, [0030], [0054-0055] and [0058-0062], [0082-0084], [0088-0091] and [0093-0095]); note the CPs/MDs may save the transmitted file or MMs to a local file system for later user by the CPs/MDs; note further that CS/MTMApp permits receiving/transmitting of MMs between devices, caches MMs and allows sharing of MMs between Devices; furthermore Each group of CPs within a geographical location or within its social network, stores a predetermined set of MMs in its cache and the CS/MTMApp dynamically updates (within a time interval) the MMs based on popularity; note further that while browsing the MM, if a pause or delay command is received, the pause period displays or playbacks other MMs within the MM stream or transmitted via the wireless carrier or the Portal in use before saving or transmitting the received MM file accordingly and the user may further “schedule transferring/forwarding or transmitting” (fling) of the portion(s) or all of MM file to other Devices on the network; in other embodiment MMS stream (Preamble or Preview and Main Body) being received includes pause period and the CPs/MDs, may be rejected, paused, delay, schedule, transmit, etc., portions of the MMs stream, the interactions sends a signal to the LSs which causes playback of thumbnail(s) (within the MM stream, the thumbnail generated using sender’s A/V application, the wireless carrier or the Portal in use or other stored MMs on the CPs/MDs “[0030-0033] [0051] and [0056]”) to be displayed or receives a transmitted item or media if the playback is delayed.
KOONS further discloses caching thumbnails (predetermined resolution) and MMs at predetermined resolution and initiates sending of second content item for caching based on a threshold, as discussed above, BUT appears silent as to base on the determination, caching the second content item at a second resolution that is greater than the first resolution.
However, in the same field of endeavor, SHERER fast channel change with conditional returns to multicasting and further discloses a caching/buffering system the dynamically controls stream rate to transition from one condition to the other, where content being received at a client includes a first stream rate and a second stream rate based on accumulated content at the Client at the various stream rate periods to dynamically control playout of the stream (figs.1-5, 7-8, [0009], [0053], [0061] and [0065]).
Hence it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the teaching of SHERER into the system of KOONS dynamically control accumulated content within specific period(s) of threshold to dynamically control the playout or resolution of the content.
           As to claims 3-4, KOONS further discloses wherein the threshold portion of the at least one content item is a threshold percentage of data corresponding to the at least one content item wherein:
the at least one content item comprises a plurality of content items, and the threshold portion of the at least one content item is a threshold quantity of content items of the plurality of content items ([0017], [0064-0065], [0093] and [0103-0106]), cache based on activity or transfer of the predetermined (or threshold) media item being transferred 
Claim 5 is met as previously discussed in claims 1-2.
            As to claims 6-7, KOONs further discloses receiving a user request to view a selected content item; and determining, based on the user request, the at least one content item for caching and storing the at least one content item in the computing device; and determining, based on a fling count for the at least one content item, the at least one content item for caching ([0061-0067-0068]), caching further accounts for users within proximate geographical locations and rate of demand, note further remarks in claim 1.
	As to claims 8-9, the claimed “A system...” is composed of the same structural elements that where discussed in claims 1-2.       
	 Claims 10-11 are met as previously discussed in claims 3-4.
Claims 12 is met as previously discussed in claim 5.
Claims 13-14 are met as previously discussed in claims 6-7.
As to claims 15-16, the claimed “A non-transitory...” is composed of the same structural elements that where discussed in claims 1-2.       
	 Claims 17-18 are met as previously discussed in claims 3-4.
Claims 19-20 are met as previously discussed in claims 6-7.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNAN Q SHANG whose telephone number is (571)272-7355. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANNAN Q SHANG/Primary Examiner, Art Unit 2424                                                                                                                                                                                                        


ANNAN Q. SHANG